Exhibit 10.1

 

NOTE AND WARRANT

PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is made as of
September 18, 2012 (the “Effective Date”) by and among Augme Technologies, Inc.,
a Delaware corporation (the “Company”), and the purchasers executing a signature
page attached hereto (individually, a “Purchaser” and collectively, the
“Purchasers”). Any capitalized term not otherwise defined herein shall have the
meaning set forth for such term in the Notes (defined below).

 

RECITALS

 

WHEREAS, the Purchasers desires to purchase and the Company desire to sell the
Notes and the Warrants (each as defined below) on the terms and conditions
described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1.                                      AMOUNT AND TERMS OF THE NOTES.  Subject
to the terms of this Agreement, at the Closing (as defined below) the Company
agrees to issue and sell to each of the Purchasers, and each Purchaser agrees,
severally and not jointly, to purchase from the Company, a promissory note in
the form attached to this Agreement as Exhibit A (each, a “Note” and
collectively, the “Notes”) in the principal amount set forth on each Purchaser’s
signature page (each, a “Loan Amount”), in an aggregate principal amount not to
exceed Five Million Dollars ($5,000,000).  The Notes shall become immediately
due and payable on the earlier of (1) the one year anniversary date of the Issue
Date set forth in the Notes (the “Maturity Date”); (2) the receipt by the
Company of at least ten million ($10,000,000) in aggregate gross proceeds in
connection with the sale of any debt or equity securities of the Company; or (3)
such earlier date set forth in the Notes.

 

2.                                      Warrants.  In addition to the Notes,
each Purchaser shall also receive a warrant (each a “Warrant” and collectively,
the “Warrants”), exercisable for a term of five years from the issue date of the
Warrant, in substantially the form attached hereto as Exhibit B, to purchase the
number of shares of common stock (the “Common Stock”) of the Company (“Warrant
Shares”) equal to twenty-five (25%) of such Purchaser’s Loan Amount, up to an
aggregate of 1,250,000 shares of Common Stock, at an exercise price of $     per
share (“Exercise Price”). The Notes, Warrants and the securities underlying the
Warrants may hereinafter, collectively, be referred to as the “Securities”).

 

3.                                      COLLATERAL.  Pursuant to the Security
Agreement in the form attached hereto as Exhibit C (the “Security Agreement”),
the Company shall grant to the Purchasers a continuing security

 

1

--------------------------------------------------------------------------------


 

interest in all Collateral (as defined in the Security Agreement) to secure all
obligations and performance of each of the Company’s duties under the Notes and
any related documentation.

 

4.                                      USE OF PROCEEDS. The Company shall use
the proceeds from the sale of the Notes and Warrants for promoting the Company’s
growth in existing and new markets and other general corporate purposes,
including working capital and the payment of fees and expenses resulting from
litigation and the repayment of various Company and subsidiary obligations.

 

5.                                      THE CLOSING(S)

 

5.1                               Closing Date.  The initial closing of the sale
and purchase of the Notes and Warrant (the “Initial Closing”) shall be held on
the Effective Date, or at such other time as the Company and the initial Note
Purchaser agree.

 

5.2                               Subsequent Closing(s). The Company may, at its
discretion, allow one or more subsequent closings of the purchase and sale of
the Notes (each a “Subsequent Closing” and together with the Initial Closing and
each other Subsequent Closing, each, a “Closing”).  Upon their execution and
delivery of this Agreement and such other counterpart signature pages as
contemplated by Section 5.3 below, such parties shall be deemed to be
“Purchasers” for all purposes under this Agreement.

 

5.3                               Delivery.  At each Closing, (i) each Purchaser
will deliver to the Company a check or wire transfer funds in the amount of such
Purchaser’s Loan Amount; and (ii) the Company will issue and deliver to each
Purchaser (a) a Note in favor of such Purchaser payable in the principal amount
of such Purchaser’s Loan Amount, (b) a corresponding Warrant, and (c) a fully
executed copy of the Security Agreement.

 

6.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company hereby represents and warrants to each Purchaser in a
Closing, as of the date of such Closing, as follows:

 

6.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The Company has
the requisite corporate power to own and operate its properties and assets and
to carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

 

6.2                               CorporatePower.  The Company has all requisite
corporate power to execute anddeliver this Agreement, the Notes, the Warrants,
the Security Agreement and any other related documentation (collectively, the
“Loan Documents”) and to carry out and perform its obligations under the Loan
Documents, including, but not limited to, its obligations to issue the
Securities.

 

2

--------------------------------------------------------------------------------


 

6.3                               Authorization.  All corporate action on the
part of the Company, its directors and its stockholders necessary for the
authorization, execution, delivery and performance of the Loan Documents by the
Company and the performance of the Company’s obligations thereunder, including
the issuance of the Securities, has been properly taken.  The Loan Documents,
when executed and delivered by the Company, will constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.

 

6.4                               Filings.  The Annual Report and all documents
filed with the Securities and Exchange Commission (the “Commission”) subsequent
to the filing of the Annual Report (the “SEC Filings”) complied as to form in
all material respects with the requirements of the Securities Act of 1933, as
amended (the “Act”) and the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) as applicable, and the rules and regulations of the Commission
thereunder.  None of the SEC Filings, when such documents became effective or
were so filed, as the case may be, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

6.5                               Title to Property.  Other than as disclosed in
the Company’s SEC Filings, the Company has good and marketable title to its
properties and assets, and has good title to all its leasehold interests, in
each case subject to no material mortgage, pledge, lien, lease, encumbrance or
charge (“Lien”), other than (i) Liens for current taxes not yet due and payable,
(ii) Liens imposed by law and incurred in the ordinary course of business for
obligations not past due, (iii) Liens in respect of pledges or deposits under
workers’ compensation laws or similar legislation, (iv) Liens, encumbrances and
defects in title which do not in any case materially detract from the value of
the property subject thereto or have a material adverse effect, and which have
not arisen otherwise than in the ordinary course of business, (v) Liens in
respect of purchase money indebtedness incurred in connection with the
acquisition of capital assets and lease obligations with respect to newly
acquired or leased assets, provided that such Liens are not secured by assets of
Company other than the assets so acquired or leased, and (vi) Liens granted
under the Security Agreement (collectively, “Permitted Liens”). With respect to
the property and assets it leases, the Company is in compliance with such leases
in all material respects.

 

6.6                               Litigation.  Except as disclosed in the
Company’s SEC Filings, there are no actions, suits, proceedings or
investigations pending against the Company or its properties (nor has the
Company received notice of any threat thereof) before any court or governmental
agency that, either individually or in the aggregate, if determined adversely to
the Company, would or could reasonably be expected to have a material adverse
effecton the Company. Except as disclosed in the Company’s SEC Filings, the
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality and there is no action, suit or proceeding initiated by the
Company currently pending or which the Company currently intends to initiate.

 

6.7                               Changes.  Since May 31, 2012 there has not
been a material adverse change in the assets, liabilities, financial condition
or operating results of the Company from that reflected

 

3

--------------------------------------------------------------------------------


 

in the Company’sfinancial statements filed in connection with the Company’s SEC
Filings, except changes in the ordinary course of business.

 

6.8                               Consents and Approvals.  The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other third party in connection
with the execution, delivery and performance by the Company of the Loan
Documents, other than the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws.

 

6.9                               Compliance with Laws.  The Company is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, the
violation of which would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company.

 

6.10                        Compliance with Other Instruments.  The Company is
not in violation or default of any term of its certificate of incorporation, or
bylaws, or, except as disclosed in an SEC Filing, of any provision of any
mortgage, indenture, contract, agreement or instrument to which it is a party
and by which it is bound or of any judgment, decree, order or writ, other than
such violation(s) that would not have a material adverse effect on the Company.
The execution, delivery and performance of the Loan Documents, and the
consummation of the transactions contemplated thereby will not result in any
such violation or be in conflict with, or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any Lien (except as contemplated herein), charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.  Without limiting the foregoing, the Company has obtained all
waivers reasonably necessary with respect to any preemptive rights, rights of
first refusal or similar rights, including any notice or offering periods
provided for as part of any such rights, in order for the Company to consummate
the transactions contemplated by the Loan Agreements without any third party
obtaining any rights to cause the Company to offer or issue any securities of
the Company as a result of the consummation of the transactions contemplated
hereunder.

 

6.11                        Offering.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 7 hereof,
the offer, issue, and sale of the Securities are and will be exempt from the
registration and prospectus delivery requirements of the Act, and have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit, or qualification requirements of all applicable
state securities laws.

 

6.12                        Tax Matters.  The Company has filed all federal,
state and local income and franchise tax returns required to be filed and has
paid all taxes shown by such returns to be due, and no tax deficiency has been
determined adversely to the Company which has had, nor does the Company have any
knowledge of any tax deficiency which, if determined adversely to the Company,
could reasonably be expected to have a material adverse effect on the business,

 

4

--------------------------------------------------------------------------------


 

properties, operations, condition (financial or other), results of operations,
or prospects of the Company.

 

6.13                        Disclosure.  All disclosures furnished by or on
behalf of the Company to the Purchaser regarding the Company, its business and
the transactions contemplated hereby with respect to the representations and
warranties made herein are true and correct with respect to such representations
and warranties and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

6.14                        ERISA. The Company has made all required
contributions and has no liability to any employee benefit plans maintained,
established or sponsored by the Company, or in or to which the Company
participates or contributes, which is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA,  and has
complied with all applicable laws for any such employee benefit plan.

 

6.15                        No Investment Company. The Company is not, and is
not an affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

7.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS

 

7.1                               Purchase for Own Account.  Each Purchaser
represents that it is acquiring the Securities solely for its own account and
beneficial interest for investment and not for sale or with a view to
distribution of the Securities or any part thereof, has no present intention of
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention. Purchaser understands and
acknowledges that none of the Securities are registered under the Act or any
state securities laws.  The Purchaser understands that the offering and sale of
the Securities is intended to be exempt from registration under the Act, by
virtue of Rule 506 of Regulation D as promulgated by the Commission thereunder,
based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Agreement and neither the Commission nor any state
securities commission or other regulatory authority has approved the Securities
or passed upon or endorsed the merits of the offering of the Securities;

 

7.2                               Information and Sophistication.  Each
Purchaser hereby: (i) acknowledges that it has received and carefully reviewed
all the information it has requested from the Company and it considers necessary
or appropriate for deciding whether to acquire the Securities, including the SEC
Filings, (ii) represents that it or its representatives and advisors have had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser, (iii) represents that the Purchaser is not relying upon, and has
not relied upon, any statement, representation or warranty made by any person,
including, without limitation, either BNS Securities, LLC or Northland
Securities,

 

5

--------------------------------------------------------------------------------


 

Inc., except for representations contained in this Agreement and statements
expressly authorized by the Company to be made by BNS Securities, LLC or
Northland Securities, Inc. to the Purchaser under an obligation of
confidentiality on the part of Purchaser, and (iv) further represents that it
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of this investment.

 

7.3                               Ability to Bear Economic Risk.  Each Purchaser
acknowledges that investment in the Securities involves a high degree of risk,
and represents that it is able, without materially impairing its financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of its investment.

 

7.4                               Accredited Investor Status.  Each Purchaser is
an “accredited investor” as such term is defined in Rule 501 under the Act.

 

7.5                               General Solicitation.  The Purchase is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

7.6                               Broker’s Fees. The Company shall not be
obligated to pay any commission, brokerage fee, or finder’s fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby.  The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage fee, finder’s fee, or other payment with respect to this Agreement or
the transactions contemplated hereby based on any alleged agreement or
understanding between the Purchaser and any such third person, whether express
or implied from the actions of the Purchaser or anyone acting or purporting to
act on behalf of the Purchaser. The Purchaser understands that the Company is
obligated to pay or reimburse its placement agent those certain commissions,
fees and expenses as provided in that certain engagement agreement, dated March
7, 2012, among the Company, Berkery Noyes Securities, LLC and Northland
Securities, Inc., including but not limited to, a commission of 2% of the gross
proceeds received by the Company pursuant to the sale of the Notes and Warrants
hereunder.

 

8.                                      FURTHER AGREEMENTS

 

8.1                               Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify, defend and
hold the Purchasers, and each of their directors, managers, officers,
shareholders, members, employees, investment advisors, brokers and agents, as
the case may be, harmless to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, to the extent arising out of or
relating toany breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Loan
Documentsprovided that the Company’s liability under this Section 8.1 shall in
no event exceed the Loan Amount. The Company shall notify the Purchasers
promptly of the institution, threat or assertion of any action, claim, suit,
investigation or proceeding arising from

 

6

--------------------------------------------------------------------------------


 

or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

 

9.                                      MISCELLANEOUS

 

9.1                               Binding Agreement.  The terms and conditions
of this Agreement will inure to the benefit of and be binding upon the
respective successors and assigns of the parties.  Nothing in this Agreement,
expressed or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

9.2                               Governing Law. IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. THE COMPANY AND EACH PURCHASER HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN MANHATTAN IN THE STATE OF NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
PURCHASERS, ON THE ONE HAND, AND COMPANY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

9.3                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

 

9.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

9.5                               Further Actions. The Company will execute and
deliver such other agreements, conveyances, and other documents, and take such
other action, as may be reasonably requested by the Purchasers in order to give
effect to the transactions contemplated by this Agreement and the other Loan
Documents.

 

9.6                               Notices.  All notices required or permitted
hereunder will be in writing and will be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications will be sent to the Company at 350 7th Avenue, 2nd Floor, New
York, New York, Attn: Paul Arena and to Purchaser at the address(es) set forth
on each Purchaser’s signature page or at such other address(es) as the Company
or

 

7

--------------------------------------------------------------------------------


 

Purchaser may designate by ten (10) days advance written notice to the other
parties to this Agreement.

 

9.7                               Modification; Waiver.  No modification or
waiver of any provision of this Agreement or consent to departure therefrom will
be effective unless in writing and approved by (i) the Company and (ii) the
Purchasers holding Notes representing at least fifty one percent (51%) of the
outstanding aggregate Loan Amounts (a “Majority in Interest”).  Any provision of
the Notes may be amended or waived by the written consent of the Company and a
Majority in Interest.  Notwithstanding the foregoing, the written consent of
Purchaser shall be required to reduce the principal amount of a Note held by
Purchaser, or reduce the rate of interest of the Note held by Purchaser.

 

9.8                               Expenses. The Company and each Purchaser will
each bear its respective expenses and legal fees incurred with respect to the
Loan Documents and the transactions contemplated thereby. If any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated under the Loan Documents, the prevailing party
shall recover all of such party’s costs and attorneys’ fees incurred in each
such action, suit, or other proceeding, including any and all appeals or
petitions from such action, suit or other proceeding.

 

9.9                               Delays or Omissions.  The parties agree that
no delay or omission to exercise any right, power or remedy accruing to each
Purchaser, upon any breach or default of the Company under this Agreement will
impair any such right, power or remedy, nor will it be construed to be a waiver
of any such breach or default, or any acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor will any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character by any Purchaser of any
breach or default under this Agreement, or any waiver by any Purchaser of any
provisions or conditions of this Agreement must be in writing and will be
effective only to the extent specifically set forth in writing and that all
remedies, either under this Agreement, or by law or otherwise afforded to the
Purchasers, will be cumulative and not alternative.

 

9.10                        Severability.  If any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Agreement, and
such court will replace such illegal, void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the same economic, business and other purposes of the illegal,
void or unenforceable provision. The balance of this Agreement shall be
enforceable in accordance with its terms.

 

9.11                        Entire Agreement.  This Agreement, the exhibits to
this Agreement and the other Loan Documents constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party will be liable or bound to any other party in any manner by
any representations, warranties, covenants and agreements except as specifically
set forth in this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.12                        Reliance on Counsel and Advisors.EachPurchaser
acknowledges that counsel to a particular Purchaser represents only that
Purchaser and shall not be deemed to be counsel to any other Purchaser in this
transaction. Each Purchaser acknowledges that he, she or it has had the
opportunity to review this Agreement, including all attachments hereto, and the
transactions contemplated by this Agreement with his or her own legal counsel,
tax advisors and other advisors. Each Purchaser is relying solely on his or her
own counsel and advisors and not on any statements or representations of any
other Purchaser or such other Purchaser’s counsel or advisorsfor legal or other
advice with respect to this investment or the transactions contemplated by this
Agreement.

 

8.13.                     No Commitment for Additional Investment.  The Company
acknowledges and agrees that no Purchaser has made any representation,
undertaking, commitment or agreement to provide or assist the Company in
obtaining any financing, investment or other assistance, other than the purchase
of the Notes as set forth herein and subject to the conditions set forth in
herein.  In addition, the Company acknowledges and agrees that, except as set
forth in this Agreement, (a) no statements, whether written or oral, made by any
Purchaser or its representatives on or after the date of this Agreement shall
create an obligation, commitment or agreement to provide or assist the Company
in obtaining any financing or investment, (b) the Company shall not rely on any
such statement by any Purchaser or its representatives and (c) an obligation,
commitment or agreement to provide or assist the Company in obtaining any
financing or investment may only be created by a written agreement, signed by
such Purchaser and the Company, setting forth the terms and conditions of such
financing or investment and stating that the parties intend for such writing to
be a binding obligation or agreement.  Each Purchaser shall have the right, in
its sole and absolute discretion, to refuse or decline to participate in any
other financing of or investment in the Company, and shall have no obligation to
assist or cooperate with the Company in obtaining any financing, investment or
other assistance.

 

8.14.                     Signatures. It is hereby agreed that the execution by
the Purchaser of this Agreement, in the place set forth herein, will constitute
the agreement by the Purchaser to be bound by the terms of the Warrant.

 

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this NOTE AND WARRANT PURCHASE
AGREEMENT as of the date first written above.

 

 

COMPANY:

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Robert F. Hussey

 

 

Name:

Robert F. Hussey

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

NOTE AND WARRANT PURCHASE AGREEMENT

PURCHASER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed this NOTE AND WARRANT PURCHASE
AGREEMENT as of the date first written above.

 

PURCHASER:

 

/s/ Jay Joliat

 

JAY JOLIAT

 

 

Dated as of:  September 18, 2012

 

Loan Amount: $250,000

 

Address for Notice:

 

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Exhibit A:  Form of Promissory Note

 

Exhibit B:  Form of Warrant

 

Exhibit C:  Form of Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT

 

(see attached)

 

2

--------------------------------------------------------------------------------